Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.289 Page 1 of 11



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10
      JULIA GAWEL,                                CASE NO. 20-CV-1744-H(WVG)
 11
                                       Plaintiff, ORDER ON DISCOVERY DISPUTE
 12

 13          v.                                   [Doc Nos. 38-39.]
 14
      RADIUS HEALTH, INC. et al.;
 15

 16
                                   Defendants.

 17

 18         Defendant has asserted the attorney-client privilege, work-product doctrine,

 19   or both to 177 documents that it has either produced redacted or completely

 20   withheld. As explained below, the Court finds neither doctrine applies to the

 21   underlying investigation materials, but the attorney-client privilege does apply to the

 22   items in Defendant’s privilege log. The Court also finds the work-product doctrine

 23   does not apply.

 24                                   I.     BACKGROUND

 25         Defendant hired an outside law firm, Loeb & Loeb, LLP (“Loeb”), to

 26   investigate an anonymous hotline complaint about misconduct that involved
 27   Plaintiff and ultimately led to her termination. Initially, this was the sole reason for
 28   Defendant’s retention of Loeb. In October 2019, Loeb interviewed Sandra Chavez,
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.290 Page 2 of 11



  1
      the main employee at the center of the anonymous complaint, as well as several other

  2   employees, including Joe Kelly, Chad McGuckin, JJ Roth, Rikki Martin, and

  3   Plaintiff. On November 7, 2019, Defendant terminated Plaintiff based on the

  4   investigation’s findings that she had committed compliance violations.

  5         At certain points during the investigation, Defendant also sought Loeb’s

  6   advice and counsel, and Loeb provided Defendant with its attorneys’ impressions

  7   and analyses regarding matters tangentially related to the investigation. For example,

  8   Defendant sought advice regarding messaging that Defendant should use during the

  9   pendency of the investigation. Further, Defendant also sought Loeb’s input on how

 10   Defendant could address or remedy the violations the investigation uncovered.

 11                                    II.    DISCUSSION

 12   A.    Attorney-Client Privilege

 13         The Court’s first task is to determine whether Defendant, as the party invoking

 14   the attorney-client privilege, has met its burden to establish prima facie showing of

 15   its applicability. In doing so, the Court looks to the dominant purpose of Loeb’s

 16   relationship with Defendant. The Court concludes that Loeb’s dominant purpose was
 17   generally that of an investigator and not an attorney. Accordingly, the Court finds
 18   the attorney-client privilege does not apply to Loeb’s investigation materials.
 19   However, it does apply to tangential communications between Loeb and Defendant
 20   when Defendant sought Loeb’s advice as its attorney.
 21         1.     State law governs attorney-client privilege issues in federal district
 22   courts sitting in diversity. Fed. R. Evid. 501; Star Editorial, Inc. v. Dangerfield, 7
 23   F.3d 856, 859 (9th Cir. 1993). Under California law, “evidentiary privileges such as
 24   the attorney-client privilege are governed by statute.” HLC Props., Ltd. v. Sup. Ct.,
 25   105 P.3d 560, 563 (Cal. 2005). California Evidence Code section 954 confers a
 26   privilege on the client “to refuse to disclose, and to prevent another from disclosing,
 27   a confidential communication between client and lawyer . . . .” “Confidential
 28   communications include information transmitted between attorney and client, and ‘a

                                                2
                                                                           20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.291 Page 3 of 11



  1
      legal opinion formed and the advice given by the lawyer in the course of that

  2   relationship.’” Calvert v. State Bar, 819 P.2d 424, 431 (Cal. 1991) (quoting Cal.

  3   Evid. Code § 952). “The attorney-client privilege attaches to a confidential

  4   communication between the attorney and the client and bars discovery of the

  5   communication irrespective of whether it includes unprivileged material.” Costco

  6   Wholesale Corp. v. Sup. Ct., 219 P.3d 736, 741 (Cal. 2009). Moreover, it does not

  7   matter that the communication was not made in anticipation of active or threatened

  8   litigation. Id. at 741 (citing Roberts v. City of Palmdale, 853 P.2d 496, 500 (Cal.

  9   1993) (“[T]he attorney-client privilege applies to confidential communications

 10   within the scope of the attorney-client relationship even if the communication does

 11   not relate to pending litigation; the privilege applies not only to communications

 12   made in anticipation of litigation, but also to legal advice when no litigation is

 13   threatened.”)); Wells Fargo Bank v. Sup. Ct., 990 P.2d 591, 596 (Cal. 2000).

 14         The dispositive factor here is the relationship between the attorney and party.

 15   Thus, “[t]he party claiming the privilege has the burden of establishing the

 16   preliminary facts necessary to support its exercise, i.e., a communication made in
 17   the course of the attorney-client relationship.” Costco Wholesale Corp., 219 P.3d at
 18   741. “Once that party establishes facts necessary to support a prima facie claim of
 19   privilege, the communication is presumed to have been made in confidence and the
 20   opponent of the claim of privilege has the burden of proof to establish the
 21   communication was not confidential or that the privilege does not for other reasons
 22   apply.” Id. (citing Cal. Evid. Code § 917(a)).
 23         “[T]o determine whether a communication is privileged, the focus of the
 24   inquiry is the dominant purpose of the relationship between the parties to the
 25   communication. Under that approach, when the party claiming the privilege shows
 26   the dominant purpose of the relationship between the parties to the communication
 27   was one of attorney-client, the communication is protected by the privilege.” Clark
 28   v. Superior Court, 125 Cal. Rptr. 3d 361, 372 (Cal. Ct. App. 2011) (citation omitted).

                                                3
                                                                           20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.292 Page 4 of 11



  1
      “[W]hen an insurer hires an attorney both to provide a legal opinion and to serve as

  2   [an investigator], the court must make a determination of which purpose was

  3   primary.” McAdam v. State Nat’l Ins. Co., 15 F. Supp. 3d 1009, 1015 (S.D. Cal.

  4   2014).

  5         2.     Here, it appears Loeb served a dual purpose. Defendant initially and

  6   primarily hired Loeb to investigate the anonymous allegations against Plaintiff and

  7   others. Loeb did this and concluded that Plaintiff and others engaged in misconduct.

  8   Thereafter, Defendant sought Loeb’s counsel on what remedial measures Defendant

  9   should implement to address the misconduct. Thus, the dominant purpose of Loeb’s

 10   relationship with Defendant was that of an investigator and not as attorney and client.

 11   Defendant acknowledges this and acknowledges that Plaintiff is entitled to the

 12   underlying investigative documents: “Radius acknowledges that any documents that

 13   were reviewed by Loeb for the purposes of the Loeb Investigation are not privileged.

 14   Similarly, any factual findings that Loeb uncovered during the course of the Loeb

 15   Investigation or recommendations made by Loeb for Radius to consider in light of

 16   those findings are not privileged where such findings and recommendations do not
 17   contain the impressions and analyses of legal counsel.” (Doc. No. 29 at 5.) Thus, as
 18   Defendant acknowledges, the Court finds that (1) documents reviewed by Loeb for
 19   the investigation, (2) any factual findings Loeb made, and (3) Loeb’s remedial
 20   recommendations are not privileged and must be produced if Defendant has not
 21   already done so.
 22         2.     The foregoing notwithstanding, Defendant contends that insofar as any
 23   of the above three unprivileged categories contain Loeb’s impressions or analysis,
 24   they are privileged because these go beyond Loeb’s hired purpose “to uncover
 25   facts.” (Id.) However, Defendant is splitting hairs and casts Loeb’s role far too
 26   narrowly. The Loeb attorneys functioned primarily as investigators here. As part of
 27   their investigation, they prepared a “Summary Investigation Report” as well as other
 28

                                                4
                                                                            20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.293 Page 5 of 11



  1
      documents, including separate memoranda for each person they interviewed.1 Any

  2   impressions or analysis contained in these documents were drafted in their role as

  3   investigators—not legal counsel. As such, these investigatory impressions and

  4   analyses fall within the investigator-client relationship that Defendant has already

  5   acknowledged does not cover at least some portions of Loeb’s investigation. It

  6   would be overly restrictive—and illogical—to limit disclosure of any impressions

  7   or analyses contained in investigation reports, summaries, or memoranda when the

  8   Loeb investigators made these impressions and analyses while acting in their roles

  9   as investigators.2 Such a restrictive position would shield otherwise unprivileged and

 10   discoverable material from disclosure simply because the investigator happens to be

 11   an attorney but would not shield this material if the investigator is a non-attorney.

 12   The Court declines to accept such an incongruous result, as it would encourage the

 13   use of attorneys as investigators with intent to shield otherwise discoverable

 14   materials from discovery.3 Thus, just as the underlying facts uncovered by

 15

 16   1
        The Court has reviewed redacted and unredacted versions of the Summary
 17   Investigation Report. The Court has not reviewed any of the interview memoranda.
 18   2
        Defendant did not cite—and the Court is not aware of any—authority for the
 19   narrow position it advocates.
 20   3
        See generally Wellpoint Health Networks v. Sup. Ct., 59 Cal. App. 4th 110, 127
 21   (Cal. Ct. App. 1997) (quoting Andrews v. Philadelphia, 895 F.2d 1469, 1482 (3d
      Cir. 1990) (“[The employer] has attempted to utilize the results of [the attorney’s]
 22
      investigation both as a defense to liability under Title VII and as an aspect of its
 23   preparation for the sexual discrimination trial itself. By asking [the attorney] to serve
      multiple duties, the defendants have fused the roles of internal investigator and legal
 24
      advisor. Consequently, [the employer] cannot now argue that its own process is
 25   shielded from discovery. Consistent with the doctrine of fairness, the plaintiffs must
      be permitted to probe the substance of [the employer’s] alleged investigation to
 26
      determine its sufficiency.”). Yes, the Court recognizes that Defendant has not
 27   claimed wholesale privilege as to Loeb’s investigative materials. However, the Third
      Circuit’s observations in Andrews remain germane here.
 28

                                                 5
                                                                             20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.294 Page 6 of 11



  1
      investigators are discoverable under the circumstances of this case, so too are the

  2   investigators’ impressions and analyses.

  3         Having reviewed redacted and unredacted versions of the Summary

  4   Investigation Report, the Court finds none of the redactions therein were justified

  5   under the Court’s analysis here.4 Accordingly, Defendant shall produce an

  6   unredacted version of the Summary Investigation Report. And to the extent that any

  7   of the Loeb investigators’ interview memoranda have been withheld or redacted

  8   based on the position that the attorney-client privilege protects the investigators’

  9   impressions and analyses, so too shall those documents be produced without

 10   redactions.

 11         3.      Next, Defendant contends communications related to legal advice Loeb

 12   provided during its investigation are privileged. These instances include seeking

 13   advice on “messaging that [Defendant] should use during the pendency of the

 14   investigation.” Here, the Court agrees because privileged communications may

 15   occur unpredictably during the course of an investigation. Thus, while the dominant

 16   purpose of Loeb’s retention was to investigate the anonymous complaint, Loeb
 17   nonetheless may have been called upon to provide legal advice that was related to
 18   the ongoing investigation. On these instances, those communications are protected.
 19         The Court finds Kaiser Foundation Hospitals v. Superior Court, 78 Cal. Rptr.
 20   2d 543 (Cal. Ct. App. 1998), instructive here.5 There, the plaintiff sought
 21   communications between Kaiser’s in-house counsel and a Kaiser employee who had
 22   been tasked with investigating sexual harassment allegations. The Court of Appeal
 23

 24   4
        To the extent Defendant claims these are protected by the work-product doctrine,
 25   the Court addresses this doctrine later in this Order.
 26   5
        Although the investigator in that case was a non-attorney and the adequacy of the
 27   investigation was directly at issue, the Court finds these distinctions are not
      particularly pertinent, as the Loeb investigators were primarily acting as any other
 28
      investigators but just happened to be attorneys.
                                                 6
                                                                         20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.295 Page 7 of 11



  1
      considered whether disclosure of the investigation file waived the attorney-client

  2   privilege as to communications between the investigator and in-house counsel. The

  3   court held that “[w]here a defendant has produced its files and disclosed the

  4   substance of its internal investigation conducted by nonlawyer employees, and only

  5   seeks to protect specified discrete communications which those employees had with

  6   their attorneys, disclosure of such privileged communications is simply not essential

  7   for a thorough examination of the adequacy of the investigation or a fair adjudication

  8   of the action.” 78 Cal. Rptr. 2d at 548. So too here, the disclosure of the Loeb

  9   investigators’ communications with Defendant’s in-house counsel are not essential

 10   given that what Plaintiff seeks is the substance of the investigation. That substance

 11   is found in the investigation report and interview memoranda—not in

 12   communications with in-house counsel. It follows a fortiori that Defendant’s

 13   communications are protected when its investigators were called upon to don their

 14   attorney hats and advise Defendant on legal matters.

 15           While the Court recognizes that the foregoing finding may shield some

 16   pertinent information from discovery, the California Court of Appeal has also
 17   acknowledged this concern and explained the balancing of policy considerations at
 18   play:
 19                  We recognize, of course, that a defendant’s assertion of the
              attorney-client privilege and the work product doctrine is in direct
 20           conflict with a plaintiff’s right to discovery and production of
 21           documents. We also appreciate that certain aspects of Kaiser’s
              investigation in this case may not come to light because of the claim of
 22           attorney-client privilege and the work product protection. However,
 23           this situation is no different than other instances in which relevant
              information may be shielded from discovery based on the assertion of
 24           a privilege. Inherent in the recognition of both the attorney-client
 25           privilege and the work product doctrine is the policy of encouraging
              candor in the attorney-client relationship. That important policy would
 26           be defeated if all privileged communications regarding employment
 27           investigations were ordered disclosed in every case where the adequacy
              of an employer’s internal investigation is placed in issue, regardless of
 28           whether or not the investigation itself was performed by an attorney.
                                                 7
                                                                            20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.296 Page 8 of 11



  1   Kaiser Found. Hosps., 78 Cal. Rptr. 2d at 549. The Court also recognizes and
  2   appreciates these concerns, but finds its rulings here strike an appropriate balance
  3   between Plaintiff’s need for discovery and Defendant’s right to seek and receive
  4   confidential advice of counsel.
  5           Of the 177 items on Defendant’s privilege log, the Court has reviewed in
  6   camera eight redacted documents and sixteen withheld documents. Defendant
  7   selected these documents and provided them to the Court. Based on the discussion
  8   above, the Court finds these specific documents were properly redacted or withheld.
  9   However, Plaintiff will now have the opportunity to select additional documents for
 10   in camera review. Accordingly, Plaintiff may select 15 redacted documents and 30
 11   withheld documents and notify Defendant of its selections.6
 12           4.     Finally, Defendant contends Loeb’s advice on Defendant’s remediation
 13   efforts are privileged because this matter goes beyond Loeb’s original fact-finding
 14   role. To the extent that Defendant’s contention here relates to Loeb’s advice
 15   contained in communications with Defendant, the Court agrees to an extent. The
 16   Court reaches this conclusion not based on Defendant’s contention that “this goes
 17   beyond Loeb’s original fact-finding role,” but because Loeb had at this point been
 18   asked to advise Defendant as its attorney—a nuanced but important distinction. That
 19   being said, to the extent that the Summary Investigation Report contains the
 20   investigators’ remediation recommendations, the Court notes that the redacted
 21   version of the report did not contain redactions of any of the remediation
 22   recommendations.7 As a result, they may not now be redacted.
 23

 24

 25
      6
 26
        To avoid selection of duplicate items, Defendant shall notify Plaintiff which log
      items it chose to provide the Court in camera by providing Plaintiff those log
 27   numbers.
 28   7
          Based on the findings above, the Court does not reach the issue of waiver.
                                                 8
                                                                           20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.297 Page 9 of 11



  1
      B.    The Work Product Doctrine

  2         Defendant has also withheld numerous documents based on the work-product

  3   doctrine. This doctrine is independent of the attorney-client privilege, has its own

  4   criteria and nuances, and it must be analyzed separately. Because none of the

  5   documents on the privilege log were prepared in anticipation of litigation, this

  6   doctrine does not apply here. Accordingly, Defendant may not redact or withhold

  7   documents based on this doctrine to the extent this is the sole basis upon which

  8   Defendant relies.

  9         The work product doctrine is not a privilege but a qualified immunity that

 10   protects documents and tangible things from being disclosed during discovery that

 11   have been prepared by a party or his representative in anticipation of litigation.

 12   Miller v. Pancucci, 141 F.R.D. 292, 303 (C.D. Cal. 1992). The federal work product

 13   doctrine was established in Hickman v. Taylor, 329 U.S. 495 (1947) and is now

 14   codified in Rule 26 of the Federal Rules of Civil Procedure. Garcia v. City of El

 15   Centro, 214 F.R.D. 587, 591 (S.D. Cal. 2003). Rule 26(b)(3)(A) provides that

 16   “[o]rdinarily, a party may not discover documents and tangible things that are
 17   prepared in anticipation of litigation or for trial by or for another party or its
 18   representative. . . .” If a court orders production of such materials, “it must protect
 19   against disclosure of the mental impressions, conclusions, opinions, or legal theories
 20   of a party’s attorney or other representative concerning the litigation.” Fed. R. Civ.
 21   P. 26(b)(3)(B).
 22         The primary purpose of the doctrine is to provide protection against litigation
 23   adversaries. United States v. Sanmina Corp. & Subsidiaries, 968 F.3d 1107, 1120
 24   (9th Cir. 2020); Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 576 (9th
 25   Cir. 1992) (“The primary purpose of the work product rule is to ‘prevent exploitation
 26   of a party’s efforts in preparing for litigation.’”) (quoting Admiral Ins. Co. v. U.S.
 27   Dist. Ct., 881 F.2d 1486, 1494 (9th Cir. 1989)). Thus, work product “is guarded
 28   against discovery only if prepared in anticipation of trial[, and] mental impressions

                                                9
                                                                           20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.298 Page 10 of 11



  1
      of an attorney in service to other objectives, such as negotiation of a transaction, are

  2   not protected by the doctrine.” 8 Fed. Prac. & Proc. Civ. § 2026 (3d ed.) (footnote

  3   omitted).

  4         “To be protected by the doctrine, the primary motivating purpose behind the

  5   creation of the materials must be to aid in possible future litigation,” and if there is

  6   a dual purpose to the preparation, the materials must have been created “because of”

  7   the impending litigation. Anderson v. Marsh, 312 F.R.D. 584, 592 (E.D. Cal. 2015)

  8   (citing United States v. Richey, 632 F.3d 559, 568 (9th Cir. 2011)). “Dual purpose

  9   documents are deemed prepared because of litigation if ‘in light of the nature of the

 10   document and the factual situation in the particular case, the document can be fairly

 11   said to have been prepared or obtained because of the prospect of litigation.’” Richey,

 12   632 F.3d at 568 (quoting In re Grand Jury Subpoena, Mark Torf/Torf Envtl. Mgmt.,

 13   357 F.3d 900, 907 (9th Cir. 2004)). In applying this standard, courts are required to

 14   consider “the totality of the circumstances and determine whether the document was

 15   created because of anticipated litigation, and would not have been created in

 16   substantially similar form but for the prospect of litigation.” Richey, 632 F.3d at 568
 17   (internal punctuation and citation omitted).
 18         The party who asserts the work product doctrine bears the burden of proving
 19   that the materials withheld meet the standards established to be qualified as work
 20   product. Garcia v. City of El Centro, 214 F.R.D. 587, 591 (S.D. Cal. 2003). That
 21   party must show that the materials are: “1) documents and tangible things;
 22   2) prepared in anticipation of litigation or for trial; and, 3) the documents or tangible
 23   things were prepared by or for the party or the attorney asserting the privilege.” Id.
 24   If the privilege is found to apply, then the burden shifts to the party seeking discovery
 25   to show that “that it has substantial need for the materials to prepare its case and
 26   cannot, without undue hardship, obtain their substantial equivalent by other means.”
 27   Fed. R. Civ. P. 26(b)(3)(A)(ii); Garcia, 214 F.R.D. at 591.
 28

                                                 10
                                                                             20-CV-1744-H(WVG)
Case 3:20-cv-01744-H-WVG Document 40 Filed 08/26/21 PageID.299 Page 11 of 11



  1
            Here, there is no indication from Defendant that the documents withheld

  2   partly under the work-product doctrine were prepared in anticipation of litigation.

  3   Nor can there be because all the documents predated Plaintiff’s November 7, 2019

  4   termination. Accordingly, there could not have been pending or threatened litigation

  5   when these documents were prepared. And Defendant does not contend that it

  6   believed litigation was probable if it terminated Plaintiff. Accordingly, to the extent

  7   Defendant has withheld any documents based on the work-product doctrine,

  8   Defendant has not met its burden to show the doctrine’s applicability.

  9                                    III.   CONCLUSION

 10         No later than August 31, 2021, Defendant shall inform Plaintiff which log

 11   numbers it selected and submitted for in camera review.

 12         No later than September 2, 2021, Plaintiff shall inform which log numbers

 13   she selects for further in camera review.

 14         No later than September 8, 2021, Defendant shall submit Plaintiff’s

 15   selections to the Court in the same format and manner Defendant previously

 16   submitted its own selections.
 17         No later than September 10, 2021, Defendant shall produce to Plaintiff
 18   unredacted copies of the Summary Investigation Report and related interview
 19   memoranda.
 20         To the extent any documents are redacted or withheld solely on the basis of
 21   the work-product doctrine, Defendant shall produce unredacted copies of those
 22   documents no later than September 10, 2021.
 23   IT IS SO ORDERED.
 24   DATED: August 26, 2021
 25

 26
 27

 28

                                                  11
                                                                           20-CV-1744-H(WVG)
